               Case 5:19-cr-00382-EJD Document 107 Filed 03/16/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   MOHIT GOURISARIA (CABN 320754)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           scott.simeon@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-00382 EJD
14                                                     )
             Plaintiff,                                )   FINAL VERDICT FORM
15                                                     )
        v.                                             )   Trial Date:   March 9, 2021
16                                                     )   Trial Time:   9:00 a.m.
     JUAN ROCHA,                                       )   Courtroom:    Courtroom 1, 5th Floor
17     a/k/a Pablo Anthony Nunez,                      )
                                                       )
18           Defendant.                                )
                                                       )
19

20           The parties hereby submit the final verdict form for trial in the above-captioned case.
21 DATED: March 16, 2021                                          Respectfully submitted,
22                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
23

24                                                                       /s/
                                                                  SCOTT SIMEON
25                                                                MOHIT GOURISARIA
                                                                  Assistant United States Attorneys
26

27                                                                       /s/
                                                                  DEJAN M. GANTAR
28                                                                DANIEL PAUL BLANK
                                                                  Assistant Federal Public Defenders
     FINAL VERDICT FORM
     19-CR-00382 EJD
               Case 5:19-cr-00382-EJD Document 107 Filed 03/16/21 Page 2 of 2




 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                              SAN JOSE DIVISION
10

11   UNITED STATES OF AMERICA,                       ) CASE NO. 19-CR-00382 EJD
                                                     )
12           Plaintiff,                              ) VERDICT FORM
                                                     )
13      v.                                           )
                                                     )
14   JUAN ROCHA,                                     )
       a/k/a Pablo Anthony Nunez,                    )
15                                                   )
             Defendant.                              )
16                                                   )

17

18 We, the Jury, find the defendant, Juan Rocha, a/k/a Pablo Anthony Nunez:
19

20           GUILTY                NOT GUILTY
21           ____________          ____________
22           (place an X on the appropriate line)
23

24 of a False Statement in an Application for a Passport, on or about January 4, 2016, in violation of Title

25 18, United States Code, Section 1542, as charged in Count One of the Indictment.

26

27 DATED:
                                                         FOREPERSON
28

     VERDICT FORM
     19-CR-00382 EJD
